DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's amendments and remarks, filed on 06/16/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 3, and 30-31 are under examination. Claims 2, 4-29 are cancelled. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to U.S.  Provisional Application No. 61/883,446, filed September 27, 2013 is acknowledged. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
Step 1: The claimed invention (claim 1 being representative) is directed to a method for scaffolding of a genome assembly and therefore falls into one of the four statutory categories. [Step 1: YES]
Step 2A – Prong 1: The claimed invention (claim 1 being representative) recites the following limitation(s) that is/are considered a judicial exception for the following reasons:
aligning the set of reads with a draft assembly sequence, a shotgun assembly sequence, or a reference assembly sequence, wherein the alignment results in a test set of contigs; 
generating a de novo genome assembly…by subjecting the chromosome interaction dataset and the test set of contigs to a scaffolding method performed by a computing system, the scaffolding method comprising:
clustering the test set of contigs to form two or more location cluster groups by performinq a hierarchical agglomerative clusterinq alqorithm on a clusterinq graph…; 
ordering the one or more location-clustered contiqs…by determining a minimum spanninq tree of the agqlomerated clusterinq graph and findinq the longest path in the minimum spanning tree for each location cluster group; 
and orienting each ordered set of one or more location-clustered contigs to assign a relative orientation to each of the location-clustered contigs within each location cluster group by performing an orienting algorithm on a weighted directed acyclic graph (WDAG)…usinq the contact information provided by the chromosome interaction dataset…wherein the scaffolding method generates a de novo genome assembly…using the contact information provided by the chromosome interaction data set. 
With regards to the claimed “aligning” step, this is not limited to any particular steps or operations no are there any limitations imposed on the size of the read data being analyzed. As such, this is an act that can be reasonably performed by the human mind of a scientist or engineer and includes observation and/or evaluation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). 
With regards to the generating step (comprising clustering, ordering, and orienting steps), these steps explicitly require the use of clustering algorithms, minimum spanning trees, and an orienting algorithm on a weighted directed acyclic graph, which are all mathematical concepts. Furthermore,  review of the specification teaches calculating (i.e. determining) MST’s using any suitable mathematical algorithm, e.g. greedy algorithms (e.g., Boruvka's algorithm, Prim's algorithm, reverse-delete algorithm, and Kruskal's algorithm), deterministic algorithms, parallel algorithms, as well as clustering algorithms for performing the claimed functions [0013-14, 0071, Figure 2]. Therefore, when read in light of the specification, the determining step clearly and necessarily encompasses a mathematical concept and/or mathematical relationships. Applicant is again reminded that the grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. Thus, there can be little doubt that the above steps fall squarely within one or more judicial exceptions (e.g., a mathematical concept-type abstract idea, a mental process-type abstract idea, and/or a law of nature). As explained in the MPEP and the October 2019 PEG, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. Thus, for purposes of conducting further analysis, the examiner considers the above limitations as a single abstract idea. [Step 2A, Prong 1: YES].
Step 2A - Prong 2: The claims do not recite additional elements that integrate the exception into a practical application of the exception. In this case, the additionally recited steps/elements include:  
generating a chromosome interaction dataset from the set of reads from a genome of interest…and wherein chromosome interaction dataset is generated by a chromosome conformation analysis technique selected from Chromatin Conformation Capture (3C), Circularized Chromatin Conformation Capture (4C), Carbon Copy Chromosome Conformation Capture (5C), Chromatin Immunoprecipitation (ChIP), ChIP- Loop, Hi-C, combined 3C-ChIP-cloning (6C), or Capture-C" (emphasis added).
In this case, the generating step (including the full limitations and not just the verbs) merely obtains a chromosome interaction dataset for use by the abstract idea (i.e. pre-solution activity) and is recited at a high level of generality. Therefore, this step amounts to insignificant extra-solution activity and is not indicative of integration into a practical application. See MPEP 2106.05(g).
With regards to the claimed computing system, this feature is recited so generically that it can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). For these reasons, the additionally recited steps/elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and, as such, do not integrate the abstract idea into a practical application. [Step 2A, Prong 2: NO]. 
Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons:  
As discussed above, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and the examiner maintains that there is nothing unconventional with regards to the type of chromosomal insertions data being used. See also MPEP 2106.05(d). This position is further supported by the prior art. For example, Belton et al. (Methods, 2012, Vol. 58, Issue 3, pp.268-276). In addition, Korbel et al. (Nature Biotechnology, 2013, volume 31, pages1099–1101) teaches methods for performing genome assembly and haplotyping with Hi-C. Similarly, Gondon et al. (Nat. Protoc. 2008;3(2):303-13) teaches a method for studying chromosomal folding using a circular chromosome conformation capture assay. See entire. In other words, there is nothing inventive with regards to the type of data being used, e.g.  chromosome conformation analysis based on 3C or Hi-C.  
With regards to the computing system, as explained with respect to Step 2A, Prong 2, a review of the specification does not provide any evidence that the claimed system is anything other than generic, off-the-shelf computer components. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Therefore, it is the examiner’s position that there is nothing inventive about the nature of the data being stored or the database that is storing it. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO]. 
Dependent claims 3, 30, and 31 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. Claim 3, 30, and 31 further limit the type of data required by the abstract idea, and therefore are also abstract ideas and encompasses a mental concept for reasons discussed above (Step 2A, Prong 1, analysis). Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Response to Arguments
Applicant’s arguments, filed 03/08/2022, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the claims are patent eligible because the use of chromosome conformation analysis techniques like those recited in amended claim 1 is unconventional when it comes to the use of such data for scaffolding de novo assemblies. In response, this argument is not persuasive. As discussed above, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and the examiner maintains that there is nothing unconventional with regards to the type of chromosomal insertions data being used. See also MPEP 2106.05(d). As discussed above, this position is supported by the prior art of Belton et al. (Methods, 2012, Vol. 58, Issue 3, pp.268-276) which teaches that methods for generating chromosomal interaction datasets (e.g. using Hi-C) were mainstream, routine, and conventional in the art. Similarly, Gondon et al. (Nat. Protoc. 2008;3(2):303-13) teaches a method for studying chromosomal folding using a circular chromosome conformation capture assay. See entire. In other words, there is nothing inventive with regards to the type of data being used, e.g.  chromosome conformation analysis based on 3C or Hi-C. 
Moreover, applicant explicitly states that “although chromosome conformation analysis techniques were known in the art, those techniques (e.g., Hi-C and related protocols) had been used "to probe the three-dimensional architecture of chromosomes within the nucleus"-not "for scaffolding de novo assemblies" as claimed. Specification [0099].” Therefore, applicant appears to be acknowledging for the record that the algorithmic process being claimed is, in fact, the inventive concept. However, it is well established that the inventive concept necessary at step two of the Mayo/Alice analysis cannot be furnished by the abstract idea (or law of nature) itself. That is, under the Mayo/Alice framework, a claim directed to an abstract idea (or newly discovered law of nature) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility. This is not the kind of “technological” improvement that suffices for patent eligibility. See also Amdocs Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300, 1302 (Fed. Cir. 2016). In this case, there is no practical integration of the abstract idea and the use of chromosomal interaction data does not result in an “unconventional technological solution to a technical problem” (since the claim relies upon routine and conventional data collection steps in combination with an abstract idea). Therefore, the rejection is maintained. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619